Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Specification

The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Correction or clarification is required.

In claim 4, the recitation of the limitation:  “wherein . . . parameter “ on lines 1- 11 is unclear, as such indefinite. For example, what is the “design”, “process” and “S parameter are, how the hardware can be “configured” by the process, or how the S parameter can be “converted” and “generated” since no converting and generating means are recited in this claim. It is unclear how  this limitation is read on the preferred embodiment. Insofar as understood, no such hardware is seen on the drawings. The same is true for claims 5-6. 
In claims 5-6, it is unclear how the mode can be “added” since no adding means is  recited in this claim. 
         The remaining claims are dependent from the above rejected claims and therefore considered indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), 

Claims 1-6 are rejected under 35 USC 102 (a((2) as being anticipated by Mullono et al (US 9,602,160).  
Regarding to claim 1  ,  Mullono   et al discloses the circuit as shown on Figures 1-5 comprising:
-a first electrical system (101); and
- a second electrical system (103 or 201) cascaded with the first electrical system in series, the second electrical system configured to compensate even-mode and odd- mode propagation delay difference of the first electrical system to reduce FEXT, see the paragraphs 21-22.  
Regarding to claim 2, wherein the first electrical system (101) and the second electrical system (103 or 201 are one or more of a connector, a cable, a printed circuit board (PCB), or a chip package, see Figure 5.  
Regarding to claim 3, as the best construed, wherein the second electrical system (103) inherently comprises reconfigurable hardware (206a), see Figure 2.  
Regarding to claim 2,  wherein the first electrical system (101) and the second electrical system (102) are one or more of a connector, a cable, a printed circuit board (PCB), or a chip package, see Figure 5.  
Regarding to claim 3, as the best construed, wherein the second electrical system (103) inherently comprises reconfigurable hardware (206a), see Figure 2.  
Regarding to claim 4,  as the best construed, since the circuit of Mullono et al has  structure similar to the claimed structure,  the circuit of Mullono et al is inherently configured by a process comprising: converting a first S parameter representative of a design of 
Regarding to claim 5, as the best construed, inherently, the second electrical system of Mullono et al is configured to add the even-mode and odd-mode propagation delays of differential-only S parameter to the first electrical system to reduce differential-to-differential FEXT.  
Regarding to claim 6, as the best construed, inherently, the second electrical system of Mullono et al is configured to add the even-mode and odd-mode propagation delays to the first electrical system to reduce single-ended FEXT.  


Conclusion

       Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH T. LE whose telephone number is (571) 272-1745. The examiner can normally be reached on Monday-Friday (7AM-8PM).
      If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.


/DINH T LE/Primary Examiner, Art Unit 2842